780 N.W.2d 824 (2010)
MARK CHABAN, P.C., Plaintiff-Appellee,
v.
Mark A. MANGANO, Related Auto Care, Inc., a/k/a Dependable Auto Care & Sales, and John Lygizos, Defendants, and
Randa H. Mangano, a/k/a Randa H. Haddad, Defendant-Appellant.
Docket No. 139616. COA No. 289568.
Supreme Court of Michigan.
April 27, 2010.

Order
On order of the Court, the application for leave to appeal the July 23, 2009 order *825 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.